       Case 2:20-cv-00636-JAP-SMV Document 34 Filed 11/05/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

RAMON M. DEL CAMPO,

                Plaintiff,

v.                                                              No. 2:20-cv-00636-JAP-SMV

DOÑA ANA COUNTY DETENTION
CENTER et al.,

                Defendants.

                   MEMORANDUM OPINION AND ORDER
         DENYING MOTION FOR LEAVE TO APPEAL IN FORMA PAUPERIS

        The Court dismissed this case and entered Final Judgment on August 27, 2020. See Doc.

23. Plaintiff subsequently filed a Notice of Appeal, Doc. 28, on September 14, 2020, and a Motion

for leave to appeal in forma pauperis, Doc. 33, on October 21, 2020.

        “In order to succeed on [a motion for leave to proceed on appeal without prepayment of

costs or fees], an appellant must show a financial inability to pay the required filing fees and the

existence of a reasoned, nonfrivolous argument on the law and facts in support of the issues raised

on appeal.” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991). “An appeal may not

be taken in forma pauperis if the trial court certifies in writing that it is not taken in good faith.”

28 U.S.C. § 1915(a)(3). “The Supreme Court has held that good faith is to be judged by an

objective standard, for review of any issue ‘not frivolous.’” Spearman v. Collins, 500 F. App’x

742, 743 (10th Cir. 2012) (citing Coppedge v. United States, 369 U.S. 438, 445 (1962)). “An

appeal is frivolous when the result is obvious, or the appellant’s arguments of error are wholly

without merit.” Id.; see also Thompson v. Gibson, 289 F.3d 1218, 1222 (10th Cir. 2002) (“an

appeal is frivolous if it lacks an arguable basis in either law or fact”).
      Case 2:20-cv-00636-JAP-SMV Document 34 Filed 11/05/20 Page 2 of 2




       Plaintiff has not set forth, in his Notice of Appeal or in his Motion for leave to appeal in

forma pauperis, any argument of error regarding the Court’s Orders in this case. The Court

concludes that Plaintiff’s appeal is not taken in good faith and that his Motion for leave to appeal

in forma pauperis must be denied because he has not identified “the existence of a reasoned,

nonfrivolous argument on the law and facts in support of the issues raised on appeal.”

DeBardeleben, 937 F.2d at 505.

       IT IS ORDERED that Plaintiff’s Application to Proceed in the Court of Appeals without

Prepaying Fees or Costs, Doc. 33, filed October 21, 2020, is DENIED.

       THE COURT CERTIFIES that Plaintiff’s appeal is not taken in good faith.




                                              __________________________________________
                                              SENIOR UNITED STATES DISTRICT JUDGE




                                                 2
